Exhibit 99.2 Management’s Discussion and Analysis The following discussion is a review of the financial performance and position of Claude Resources Inc. (“Claude” or the “Company”) as at June 30, 2010 compared to December 31, 2009 and the results of operations for the three and six months ended June 30, 2010 compared with the corresponding periods of 2009. This discussion is the responsibility of Management and the information within this Management’s Discussion and Analysis is current to August 11, 2010.The Board of Directors approved the disclosure presented herein.The discussion should be read in conjunction with the Company’s 2009 annual Management’s Discussion and Analysis and 2009 annual audited consolidated financial statements and notes thereto. All amounts are expressed in Canadian dollars, except where otherwise indicated. Note To Investors For ease of reference, the following factors for converting metric measurements into imperial equivalents are provided: To Convert from Metric To Imperial Multiply by Metres Feet (ft.) Kilometres (km) Miles Tonnes Tons (2,000 pounds) Grams Troy Ounces Hectares Acres Overview Claude Resources Inc. is a gold producer with shares listed on both the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR).The Company is also engaged in the exploration and development of gold mineral reserves and mineral resources. The Company’s entire asset base is located in Canada.Its main revenue generating asset is the 100 percent owned Seabee gold operation, located in northern Saskatchewan. Claude also owns 100 percent of the 10,000 acre Madsen Property in the prolific Red Lake gold camp of northwestern Ontario and has a 65 percent working interest in the Amisk Gold Property in northeastern Saskatchewan. mission and vision The Company’s mission is to create significant shareholder value through gold exploration and mining.Its vision is to be valued by all stakeholders for its ability to discover, develop and produce gold in a safe, environmentally responsible and profitable manner. goals and key performance drivers - Measuring the Company’s Results The Company’s goals and key performance drivers include: • Increasing its resource base through aggressive exploration programs; • Improving operating margins at the Seabee Operation; • Strengthening the Balance Sheet and maintaining liquidity in order to reduce financial risk; • Consider strategically attractive opportunities and accretive transactions; and • Ensuring that the Company’s share price reflects underlying value. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 2 Increasing Claude’s Resource Base Through Aggressive Exploration Programs During 2009, the Company achieved its objective of increasing its resource base.In conjunction with SRK Consulting (Canada) Inc. (“SRK”), the Company filed a National Instrument 43-101 mineral resource evaluation for the Madsen Mine during the fourth quarter of 2009.The statement outlined Indicated Resources of 928,000 ounces of gold at 0.26 ounces per ton or 8.93 grams of gold per tonne and Inferred Resources of 297,000 ounces of gold at 0.34 ounces per ton or 11.74 grams of gold per tonne.The National Instrument 43-101 Technical Report was filed on January 20, 2010. As a follow-up to the 2009 Exploration Program, Claude has outlined between $10.0 and $12.0 million to support extensive exploration programs at the Company’s Seabee, Madsen and Amisk Properties during 2010.Success from these programs should serve to further extend the mine life at Seabee, potentially improve the project economics at the Madsen Project and further increase the Company’s total resource base. At the Madsen Property, Claude’s objective is to fully assess the potential for high grade gold mineralization while continuing to de-water the Madsen shaft to provide additional underground exploration access.Phase I underground drilling of the 8 Zone program, from the 10th level, has confirmed high grade mineralization 450 feet (1) down plunge of the historic mine infrastructure as well as identifying the potential for the development of parallel footwall lenses.In preparation for Phase II of the underground 8 Zone drill program from the 16th level, which is planned to begin in the first quarter of 2011, shaft dewatering and remediation remains a top priority for Management. (1)Historically, Madsen results have been reported in ounces per ton and feet (imperial). The 2010 drill program at Madsen plans to continue with preparations for Phase II underground drilling on the 8 Zone plunge and strike extensions as well as surface drilling on the Austin Tuff Extension, Starratt Olsen Footwall, Russett Lake, McVeigh and the 8 Zone up-plunge targets.Given the results to date and the desire to advance surface exploration, Claude elected to add a second surface drill rig early in the second quarter. At the Seabee Operation, the Company has focused its gold exploration efforts on drilling at Seabee Deep and on continued development of satellite ore bodies.This includes the Santoy 8 Project which is expected to commence commercial production during the fourth quarter of 2010 and will provide supplemental feed for the Seabee Operation’s central Milling Facility.Recently released drill results at Seabee Deep included 46.06 grams of gold per tonne (uncut) over 4.3 metres true width, 39.27 grams of gold per tonne (uncut) over 2.1 metres true width, 50.00 grams of gold per tonne over 1.1 metres true width and 33.17 grams of gold per tonne over 2.0 metres true width. These intercepts demonstrate grade above the historical average, are in close proximity to existing development and infrastructure and represent a near term opportunity to enhance production grades from Seabee Deep during 2010. The Amisk Gold Property is located 20 kilometres southwest of Flin Flon, Manitoba and hosts the Amisk-Laurel Gold Deposit, the past-producing Monarch Mine as well as a large number of gold occurrences and prospects.At 13,900 hectares, this gold and silver exploration property is one of the largest land positions in the prolific Flin-Flon mineral districtThe property consists of 85 mineral dispositions in the Amisk Lake area.Claude is the operator of a 65:35 Joint Venture with St. Eugene Mining Corporation and for 2010 initiated a $1.1 million exploration program on the property. In the second quarter of 2010, the Company released results from its 2010 winter drill program; highlights from this drill program include: • 161.86 metres at 1.29 grams of gold and 8.0 grams of silver per tonne; and • 86.70 metres at 1.03 grams of gold and 6.0 grams of silver per tonne. At the Amisk Gold Property, the Company plans to evaluate historic resources as well as results from the Company’s winter and summer exploration programs in light of current gold prices and advances in bulk mining techniques. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 3 Improving Operating Margins at the Seabee Operation The Company will continue to focus on the profitability of the Seabee Operation through a combination of improved grade control, cost controls and developing the production profile at lower cost satellite ore bodies, including Santoy 8. On April 8, 2010, the Company announced that the Santoy 8 Gold Project received Ministerial Approval and the Operating Permits necessary to advance it to production and, during the second quarter, the Company began processing ore from the Santoy 8 deposit.Over the life of mine plan for the Seabee Operation, the Company anticipates the Santoy 8 Project to provide up to 50 percent of the overall feedstock to the Seabee Operation’s central Milling Facility and anticipates this contribution to be a positive catalyst in improving production and lowering unit operating costs at the Seabee Operation. Financial Capacity During the first half of each year, the Company’s cash outflow is significant because of the Seabee Operation’s winter ice road resupply which includes restocking diesel, propane and other large consumables as well as the continued upgrading of the mining fleet and mine infrastructure.For the remainder of 2010, Claude will remain focused on further improving its Balance Sheet, maintaining an appropriate cash balance and continuing to maintain access to financial markets.In addition, the Company’s remaining oil and natural gas assets in Alberta remain held for sale and are expected to be fully divested in 2010. Strategically Attractive and Accretive Transactions During the first quarter of 2010, the Company completed a reorganization of its working interest in the Amisk Gold Property.After acquiring the balance of the interests held by Cameco and Husky Oil, the Company finalized the sale of a 35 percent interest in the property to St. Eugene Mining Corporation Ltd.The acquisition of controlling interest in the Amisk Gold Property is consistent with Claude’s strategy to focus on exploration and developing gold assets in mining friendly jurisdictions. Shareholder Value At June 30, 2010, shares of Claude closed at $1.14 (June 30, 2009 - $0.88); on the NYSE Amex, Claude’s shares closed at U.S. $1.06 on June 30, 2010 (June 30, 2009 - U.S. $0.77).Despite the 30 percent improvement in Canadian dollar share price, Management remains focused on ensuring that the underlying value of the Company’s assets is appropriately reflected in its share price during 2010 and beyond. The Company is continuing with its strategy of becoming a pure gold play through the continued divestitures of its non-core oil and natural gas assets, all the while remaining open to potentially accretive transactions in the gold industry that will further increase shareholder value.The Company remains focused on maintaining a strong Balance Sheet to ensure the continuation of the Madsen, Seabee and Amisk exploration programs. Management anticipates increasing shareholder value by improving margins through a combination of increased production, lower cost satellite deposits and milling higher grade ore at the Seabee Operation.Significant exploration upside potential also exists at the Company’s Madsen, Seabee and Amisk Properties. With the support of a major improvement in gold price, strong working capital, a significantly expanded resource base at Madsen, improving grade at Seabee Deep, the contribution of Santoy 8 to the Seabee Operation’s central Milling Facility and the size potential at the Amisk Gold Property, Claude is well positioned to further execute its strategy of discovering, developing and producing gold in established politically safe Canadian mining and exploration districts. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 4 Exploration Results Claude continued its aggressive exploration and development strategy during the second quarter of 2010.Surface drilling at Madsen continued to yield encouraging results from the Austin East and Starratt Olsen targets while shaft dewatering and rehabilitation continued towards a planned Phase II underground drill program, anticipated to begin early in the first quarter of 2011. Exploration at the Seabee Operation during 2010 has focused on the initiation of production from the Santoy 8 ore body as well as continued drilling in the Santoy and Seabee North regions.At the Amisk Gold Property, the 2010 winter drill program tested the western extension of the deposit as well as validated historic drill data in the core of the deposit.This 11 hole program confirmed near-surface, potentially bulk-mineable gold and silver mineralization. All exploration activities were carried out under the direction of Qualified Persons, Brian Skanderbeg, P. Geo., Vice President Exploration and Philip Ng, P. Eng., Vice President Mining Operations. Madsen Project The Madsen Project comprises over 10,000 acres (4,000 hectares) and, having produced in excess of 2.4 million ounces, is the third largest gold producer in the Red Lake camp in Ontario, Canada.Infrastructure includes a fully functional 500 ton per day mill, 4,000 foot deep shaft and permitted tailings facility. During the second quarter of 2010, exploration drilling focused on testing the extension of the Austin Tuff east of the Madsen Shaft and the depth continuity of the Starratt Olsen Deposit. At Austin East, an extension of the Austin Tuff, a 9 hole program wrapped up in early December 2009.Weak to strong, tuff-style mineralization was intercepted in multiple zones in all holes.Results of the program, which were released during the first quarter of 2010, yielded an average of 2.60 metres at 12.51 grams of gold per tonne, consistent with historic mining grades and widths from the Austin Tuff.Based on results from the program, a further 14 holes were completed in the first half of 2010 to test the system at depth and along strike to the east.Assay results will be evaluated as received and will be used as a guide for future drill programs. Mining at Starratt-Olsen ceased in 1956 at a depth of approximately 2,000 feet.Historic drilling shows continuity of the system at depth. The ore shoots are interpreted to be the strike extension of the Austin and McVeigh tuffs, three kilometres to the southwest.During the second quarter three holes were completed testing the plunge continuity of the shoots.Assays are outstanding and the fourth hole of the program is in progress. Initiated from the 10th level in December of 2008, the Phase I underground program included testing of the plunge extension of the 8 Zone as well as conceptual targets along the 8 Zone shear system.Results from Phase I deep drilling of the 8 Zone Trend demonstrated down plunge continuity to 450 feet below the 27th level with multiple holes returning strong visible gold associated with intensely silicified, biotite-altered basalt. See Table 1 for highlights of Phase I of the 8 Zone drill program.Step-out drilling to the east and west confirmed the development of favorable 8 Zone structure and stratigraphy. The system remains open down plunge and along strike to the east and west.Phase II of the underground 8 Zone drill program is planned to initiate from the 16th level in the first quarter of 2011. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 5 Table 1: Highlights from Phase I of the 8 Zone drill program at the Madsen Mine, Ontario. Hole ID From (m) To (m) Au (g/t) Length (m) Au (oz/ton) Length(ft) Visible Gold Noted MUG-08-01 ü MUG-09-02b ü MUG-09-03 (incl) ü ü MUG-09-04 (incl) ü ü MUG-09-05 (incl) ü ü Figure 1: Madsen Mine Cross Section Following 20 months of compilation of historic data, SRK finalized an independent National Instrument 43-101 mineral resource evaluation for the Madsen Mine. This mineral resource evaluation was based on historical exploration and mining data, Phase I underground drilling as at September 27, 2009 and geological and resource modeling.The resource evaluation was undertaken on the four separate zones, Austin, South Austin, McVeigh and 8 Zone that comprise the Madsen Gold Mine.The National Instrument 43-101 Technical Report was filed on January 20, 2010. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 6 Table 2: Consolidated Mineral Resource Statement (1) for the Madsen Mine, Ontario. Resource Class Zone Tonnes Grade (g/tonne) Grade (oz/ton) Contained Gold (oz) Indicated Austin South Austin McVeigh Zone 8 Total Inferred Austin South Austin McVeigh Zone 8 Total (1)(1)Mineral resources are not mineral reserves and do not have demonstrated economic viability. All figures have been rounded to reflect the relative accuracy of the estimates. Reported at a cut-off grade of 5.0 g/t gold based on U.S.$1,000 per troy ounce of gold and gold metallurgical recoveries of 94 percent. Figure 2: Madsen Property Overview The Company’s Madsen shaft de-watering and rehabilitation program remains a top priority for Management.During the second quarter, repairs to the shaft compartments were safely completed to the 15th level; de-watering resumed shortly thereafter and is approaching the 16th level.The Phase II underground drill program on the 8 Zone Trend at Madsen will continue once the 16th level is de-watered and drill chambers have been established; this is anticipated to be early in the first quarter of 2011. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 7 Seabee Operation The Seabee Operation includes 14,400 hectares and is comprised of four mineral leases and extensive surface infrastructure. During the second quarter of 2010, exploration efforts focused on continued development of the Santoy 8 Project and continued exploration of the Seabee North and Santoy regions. Figure 3: Seabee Property showing significant gold deposits and occurrences. Santoy 8 The Santoy 8 Project is located approximately 14 kilometres east of the Seabee Operation’s central Milling Facility and is accessed via an all-weather road.Gold mineralization is hosted in siliceous, skarnified, shear structures with sulfide-chlorite-quartz veins and in silicified granitoid sills.The mineralized lenses dip moderately to steeply eastward and are interpreted to be amenable to bulk mining techniques.Gold mineralization of the Santoy 8 ore lens occurs over a strike length of 600 metres, a depth of 350 metres and remains open along strike and down plunge to the north.The Santoy 8E ore lens has been intercepted over a strike length of 200 metres, depth of 250 metres and remains open along strike and down plunge to the north.True thickness of the Santoy 8 deposits varies from 1.5 metres to 15 metres. During the second quarter, Claude initiated underground development and continued to advance the Santoy 8 Project towards commercial production. As at December 31, 2009, the mineral reserves at Santoy 8 are 177,328 tonnes at 7.02 grams of gold per tonne (40,015 ounces), measured and indicated mineral resources consist of 545,625 tonnes at 8.98 grams of gold per tonne (157,529 ounces) and inferred mineral resources are 391,500 tonnes at 8.10 grams of gold per tonne (101,955 ounces). The upgrading of the resource model was the Company's first step in the transition from exploration through bulk sampling to commercial production at the Santoy 8 deposits. Exploration in the Santoy region continued with the initiation of a summer drill program targeting the Santoy Gap.The program is designed to test the Santoy shear system between the Santoy 7 and 8 Deposits as well as the down plunge continuity of the Santoy 8 and 8E deposits. Historic drill testing of the shear system has focused on relatively shallow drill holes with 200 metre spacings. Seabee North Claude wholly owns the Porky Lake structural zones located approximately three kilometres northwest of the Seabee Operation’s central Milling Facility.The Seabee North region includes the Porky Lake West and Porky Lake East (“Pigeon Lake”) gold zones as well as strike continuity of the system to the north.This gold-bearing horizon has been traced intermittently over 7.5 kilometres from the western extent of the Porky West zone to the north of the Pigeon Lake zone in the east. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 8 Winter drilling in February 2010 resulted in the discovery of a new zone of mineralization named ‘Pigeon North’.The discovery hole returned 13.6 grams of gold per tonne over 3.0 metres at a depth of 226 metres.The surface expression of the system is in excess of 700 metres in strike length and open in all directions.Further drilling, surface prospecting and detailed mapping are planned for the second half of 2010. Amisk Gold Property The Amisk Gold Property (Figure 4) is located in the Flin Flon-Snow Lake Greenstone Belt.The property is host to the Amisk-Laurel Gold Deposit, the past-producing Monarch Mine as well as a large number of gold occurrences and prospects. Extensive historic exploration, including significant surface and underground drilling and bulk sampling, was completed by Saskatchewan Mining Development Corporation, Hudson Bay Mining and Smelting, Husky Oil and Claude.During the first half of 2010, Claude staked an additional 1,900 hectares to expand the Amisk Gold Property to 13,900 hectares from 12,000 hectares. On the Amisk Gold Property, Claude is the operator of a 65:35 joint Venture with St. Eugene Mining Corporation and for 2010 has initiated a $1.1 million exploration program.The program is focused on the Amisk-Laurel Gold Deposit, specifically expanding the deposit and evaluating the bulk mining potential of the system. Figure4: Amisk Gold Property Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 9 During the second quarter, Claude completed an 11 hole, 2,300 metre winter drill program on the Amisk Gold Property.The program tested the western extension of the Amisk-Laurel Gold Deposit as well as validated historic drill data in the core of the deposit.Assays from this program have been received; Table 3 presents results from the 2010 Amisk-Laurel Gold Deposit winter drill program. Table 3: Intercepts from the 2010 Amisk-Laurel Gold Deposit Winter Drill Program Hole Easting Northing Az/Dip From (m) To (m) Length (m) Au (g/t) Ag (g/t) AL-10-271 180/-55 AL-10-272 180/-55 AL-10-273 180/-55 AL-10-274 180/-45 incl AL-10-274 180/-45 incl AL-10-275 64/-45 incl incl incl AL-10-276 180/-65 AL-10-276 180/-65 incl AL-10-277 215/-65 incl incl AL-10-278 180/-45 incl AL-10-279 215/-45 incl AL-10-280 180/-45 AL-10-281 180/-65 AL-10-281 180/-65 incl incl incl Note: Intervals noted are intercepted width not true wide, have been calculated using a 0.3 g/tonne cut-off and are uncut. They may include internal dilution. All of the 11 holes from the winter drill program intersected mineralization and have successfully confirmed near-surface, potentially bulk-mineable gold and silver mineralization. A significant number of the holes ended in mineralization. To date the Company has tested a strike length of 550 metres, with the potential to expand the system to the west, southwest and down dip to the northeast, as noted below in Figure 5. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 10 Figure 5: Surface Projection of the Amisk-Laurel Gold Deposit Claude is very encouraged by these results and anticipates expanding on them through a summer program which commenced late in the second quarter of 2010; this program includes the re-sampling of 17,000 metres of historic core.In addition, Claude anticipates completing an evaluation of the bulk mining potential of the system utilizing data from the 2010 exploration program and from re-sampled historic core. Quality Assurance and Quality Control Procedures Rigorous quality assurance and quality control procedures have been implemented including the use of blanks, standards and duplicates.Geochemical analyses were submitted to TSL Laboratory in Saskatoon, Saskatchewan, Accurassay Laboratories at Thunder Bay, Ontario, and or the Seabee minesite lab.The former two laboratories are ISO approved. Core samples were analyzed by a 30 gram gold fire assay with an atomic absorption and gravimetric and or screen fire finish. Intercepts are reported as drilled widths and range from 65 percent to 90 percent of true widths.Composite intervals were calculated using a 3.00 grams per tonne cut-off and may include internal dilution. 2010 Mining Operations Results Seabee Operation For the quarter ended June 30, 2010, Claude processed 46,071 tonnes of ore at the Seabee Operation’s central Milling Facility with a grade of 8.44 grams of gold per tonne (Q2 2009 - 51,284 tonnes at 4.92 grams of gold per tonne). Produced ounces for the period increased by 54 percent to 11,902 ounces from 7,735 ounces in Q2 2009.Sales volume for the quarter was 12,188 ounces of gold compared to 8,453 ounces of gold in Q2 2009, an increase of 44 percent period over period. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 11 For the six months ending June 30, 2010, Claude milled 84,561 tonnes at a grade of 8.14 grams of gold per tonne (YTD 2009 - 105,474 tonnes at 5.66 grams of gold per tonne).Produced ounces were 21,123 (YTD 2009 - 18,348) with mill recoveries of 95.4 percent (YTD 2009 - 95.6 percent).These results are largely attributable to the improvement in grade noted above.Gold sales volume for the first half of the year improved 14 percent to 21,078 ounces from 18,523 in the same period in the prior year. Claude views the Santoy 8 Project as a key driver in the expansion of the Seabee Operation and in lowering unit operating costs and increasing production over the life of mine plan.The Company completed the Santoy 8 Power Line Project with the installation and commissioning of the main transformer, tying this property to the Provincial power grid.Early in the second quarter, the Santoy 8 Project received Ministerial Approval and the Operating Permits necessary to advance it to production.The Santoy 8 mine is forecast to contribute up to 50 tonnes of ore per day to the Seabee Mill in the near term, gradually increasing to 500 tonnes per day by 2013.Combined with anticipated production from Santoy 8, the Company is continuing to demonstrate its capacity to effectively grow the Seabee Operation from discovery, to development and then to production. Year to date, the Company achieved approximately 40 percent of its annual forecasted gold production despite the 20 day interruption to operations that occurred during the first quarter.With improved grade at Seabee Deep and with increased contribution of Santoy 8 to the Seabee Operation, Management continues to forecast that it will meet its production target of 46,000 to 50,000 ounces for 2010. Figure 6: Seabee Operation Annual Production and 2010 Forecast Production Table 4: Seabee Operation Gold Production and Costs Statistics Three Months Three Months Six Months Six Months June 30 June 30 June 30 June 30 Tonnes Milled (1) Head Grade (grams per tonne) Recovery (%) 95.3% 95.4% 95.4% 95.6% Gold Produced (ounces) (1) Gold Sold (ounces)(2) Operating Expenses (CDN$ million) Cash Operating Costs (CDN$/oz) (3) Cash Operating Costs (US$/oz) (3) (1) Includes ounces produced and tonnes milled from Santoy 8 and from the Porky Lake bulk sample. (2)Excludes ounces sold from Santoy 8 and from the Porky Lake bulk sample. (3)For an explanation of non-GAAP performance measures refer, to “Non-GAAP Performance Measures”. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 12 During 2010, Claude is planning in excess of 50,000 metres of underground in-fill and exploration drilling at Seabee Deep and Santoy 8 to replace 2010 production.Drilling will be used to evaluate down plunge extensions of the 2b and 2c Seabee ore shoots, hanging wall mineralization and targets east of the present mining areas. During the first half of 2010, Claude has completed approximately 24,000 metres of diamond drilling from underground operations at Seabee Deep and Santoy 8.Drill intercepts continue to define higher grade ore shoots out of the 2b and 2c zones at depth and along strike.As these ore shoots are in close proximity to existing development and infrastructure, the Company has been able to positively impact the head grade delivered to the Seabee Operation’s central Milling Facility as evidenced by our first half of production.Highlights from the drill program at Seabee Deep include: • 46.06 grams of gold per tonne (uncut) over 4.3 metres true width (hole U10-631); • 15.90 grams of gold per tonne (uncut) over 6.3 metres true width (hole U10-629); • 39.27 grams of gold per tonne (uncut) over 2.1 metres true width (hole U10-632); and • 30.63 grams of gold per tonne (uncut) over 2.0 metres true width (hole U10-627). These outstanding drill intercepts from the core of Seabee Deep continue to represent a near term opportunity to enhance production grades and improve operating margins at the Seabee Operation during 2010 and beyond. The Mineral Reserves and Mineral Resources estimates are conducted under the direction of Qualified Persons, Philip Ng, P.Eng., Vice President Mining Operations and Brian Skanderbeg, P.Geo., Vice President Exploration. Health, Safety and the Environment During the first half of 2010, Management reaffirmed the Company’s total commitment toward improved performance in matters related to health, safety and the environment by expanding Claude’s Safety, Training and Environmental Departments as well as retaining external professionals to conduct regular external reviews of work practices and workplaces.Claude is committed to reach “Zero Injury” and “Zero Environmental Exceedence” and as such, the Company established an operational objective of reducing these incidents by 25 percent annually since 2008.The Company is on track to meeting these established targets in both areas.During the second quarter, Claude was one of the signatories of “Mission Zero”, an initiative sponsored by Safe Saskatchewan.Management believes these values will place the Company in a position to award benefits to its employees as well as local communities and stakeholders. Claude continued with planned improvements, identified through its enterprise risk management program, to lessen its impact on the environment.To mitigate potential inadvertent discharges to the environment, the Company has retained professionals to conduct external bi-monthly reviews of its Seabee Operation beginning in the first half of 2010.In addition, the Company has deployed nearly $1.0 million of assets for advanced filtration and effluent processing systems at its Seabee Operation for the betterment of the local environment.Management continues to focus on strengthening its operational team and management systems to improve performance in matters related to health, safety and the environment. Financial Results of Operations The Company reports its results of operations based on Canadian Generally Accepted Accounting Principles (“GAAP”).All references to per-share amounts pertain to diluted net earnings per share. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 13 Financial For the quarter ended June 30, 2010, the Company recorded net earnings of $0.3 million, or $0.00 per share.This compares to a net loss of $3.9 million for the same period in 2009, or $0.04 per share. For the six months ended June 30, 2010, the Company recorded net earnings of $0.1 million, or $0.00 per share, after a $1.6 million non-cash recovery related to income tax benefits arising from the issuance of flow-through shares during 2009.This compares to a net loss of $4.9 million, or $0.05 per share, for the comparable period in 2009. Revenue Gold revenue from the Company’s Seabee Operation for the quarter ended June 30, 2010 increased 67 percent to $15.2 million from $9.1 million reported in the second quarter of 2009.The increase was a result of improved Canadian dollar gold prices realized (Q2 2010 - $1,247 (U.S. $1,213); Q2 2009 - $1,075 (U.S. $921)) combined with an increase in gold sales volume (Q2 2010 - 12,188 ounces; Q2 2009 - 8,453 ounces). Gold revenue for the first six months of 2010 increased 23 percent to $25.4 from $20.6 million reported in the first six months of 2009.This increase was attributable to higher gold sales volume (2010 - 21,078 ounces; 2009 - 18,523 ounces) and an eight percent improvement in Canadian dollar gold prices realized: YTD 2010 - $1,205 (U.S. $1,165); YTD 2009 - $1,114 (U.S. $923) Expenditures For the three months ended June 30, 2010, total mine operating costs were $9.4 million, up 36 percent from the $6.9 million reported for the same period in 2009.For the first half of 2010, mine operating costs of $17.0 were 16 percent higher period over period.The increases in mine operating costs are primarily attributable to increased production at the Seabee Operation’s central Milling Facility as well as increased spending in the areas of Safety and Environment. Total Canadian dollar cash cost per ounce for the second quarter of 2010 decreased five percent to CDN $774 (U.S. $753) per ounce from CDN $813 (U.S. $696) in the second quarter of 2009.This result was due to increased gold sales .Year to date in 2010, total cash cost per ounce has increased by two percent to CDN $806 (U.S. $780) per ounce from CDN $789 (U.S. $654).During the first half, cash operating cost per ounce was negatively impacted by the 20 day shut down during the first quarter of 2010. Table 5: Total Cash Costs per Gold Ounce Sold (1) Three months ended Six months ended June 30 June 30 June 30 June 30 Cash operating cost (CDN$ thousands) $ Divided by ounces sold (2) Total cash cost per ounce (CDN$) $ CDN$ Exchange Rate Total cash cost per ounce (US$) $ Cash cost per gold ounce sold is a non-GAAP performance measure.For an explanation of non-GAAP performance measures, refer to “Non-GAAP Performance Measures”. 2010 statistics excludes ounces sold from Santoy 8 as this project has not yet been declared in commercial production; 2009 statistics exclude ounces sold from the Porky Lake bulk sample. Claude Resources Inc. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Page 14 Depreciation, Depletion and Accretion During the second quarter of 2010, depreciation, depletion and accretion was $3.9 million, a 26 percent decrease over the $5.3 million reported for the comparable period in 2009.For the six months ended June 30, 2010, depreciation, depletion and accretion was $7.7 million, a 19 percent decrease over the $9.5 million report year to date in 2009.These results were due to decreased broken and milled tonnes in addition to slightly higher reserve tonnes at the Seabee Operation. General and Administrative Expense For the three months ended June 30, 2010, general and administrative costs of $1.0 million were relatively unchanged from the second quarter of 2009.For the first half of 2010, general and administrative costs of $2.2 million were 16 percent higher than the $1.9 million reported for the six months ended June 30, 2009. Income Taxes The first quarter income tax recovery of $1.6 million was the estimated income tax benefit arising from the issuance of flow-through common shares in 2009 and the subsequent renouncement of those expenditures in 2010.As there were no flow-through shares issued in 2008, there is no similar benefit for 2009. Liquidity and Financial Resources The Company’s typical cash requirement over the first and second quarters of each year is significant because of the Seabee Operation’s winter ice road resupply, which includes restocking diesel, propane and other large consumables as well as the continued upgrading of the mining fleet and mine infrastructure. At June 30, 2010, the Company had working capital of $16.8 million (December 31, 2009 - $28.5 million).Included in working capital at June 30, 2010 are demand loans of $3.5 million (December 31, 2009 ($4.6 million); these loans have been classified as current liabilities due to their demand feature.The decrease in working capital was attributable to: continued capital investment in the Company’s Mineral properties; a decrease in Accounts receivable, attributable to the timing and receipt of gold sales; and an increase in Accounts payable as a result of the Company’s annual winter road re-supply for its Seabee Operation.These items were offset by: an increase in Inventories and stockpiled ore, attributable to the annual winter road resupply at the Company’s Seabee Operation;and payments on Demand loans outstanding. Table 6: Working Capital and Current Ratios Percent Increase In thousands of CDN dollars June 30 Dec 31 (Decrease) Current assets ) (6 ) Current liabilities (2
